October 21, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (U.S. Patent No. 7,159,947 B1).

    PNG
    media_image1.png
    172
    97
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    153
    105
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    160
    107
    media_image3.png
    Greyscale

As for claims 1 and 11, Lee teaches an adjustable arm support for a surgical robotic system, the arm support comprising: a fixed armrest portion 20 that is fixedly coupled to a console seat of the surgical robotic system; and an adjustable armrest portion 10 that is movably coupled to the fixed armrest portion 20, the adjustable armrest portion 10 is operable to be adjusted linearly and rotatably relative to the fixed armrest portion.
As for claim 2, Lee teaches that the adjustable armrest portion is linearly adjusted between a stored position and a deployed position.
As for claim 3, Lee teaches that the adjustable armrest portion comprises a linear slide 40 that translates along a linear rail (the sliding slot under the flange 24) coupled to the fixed armrest portion 20 to allow for adjustment of the adjustable armrest portion between the stored position and the deployed position.
As for claim 4, Lee teaches that the adjustable armrest portion comprises a proximal end and a distal end, and the distal end is adjacent the fixed armrest portion in the stored position and distal to the fixed armrest portion in the deployed position.
As for claim 5, Lee teaches that the adjustable armrest portion 10 is rotatably adjusted between a stored position and a deployed position.
As for claims 6 and 12-13, Lee teaches that the adjustable armrest portion runs parallel to the fixed armrest portion in the stored position and can be moved up to 90o to the fixed armrest portion in the deployed position. (Since Fig. 1 shows that the  adjustable armrest portion 10 is rotatable and can be moved to a position that is angled with respect to the fixed armrest portion 20)
As for claim 7, Lee teaches that the fixed armrest portion 20 comprises a support surface and the adjustable armrest portion 10 comprises a work surface that is out-of-plane relative to the support surface (since the adjustable armrest portion 10 is above fixed armrest portion 20 it is in a plane above the fixed armrest portion 20 and is therefore out-of-plane relative to the support surface of the fixed armrest portion 20).
As for claims 8, 11, and 14, Lee teaches further comprises a linear locking mechanism (plurality of identical curved slots 23)  that prevents a linear adjustment of the adjustable armrest portion relative to the fixed armrest portion upon application of a downward force to the adjustable armrest portion.
As for claims 9 and 16, Lee teaches further comprises a rotational locking mechanism 50 for adjusting a force required for a rotational adjustment of the adjustable armrest portion relative to the fixed armrest portion.
As for claims 10 and 16-18, Lee teaches the rotational locking mechanism comprises a cam 60 having at least one to two notches 63 and at least one detent 80 that engages with the notches to increase the force required for rotational adjustment.
	As for claims 15, Lee teaches that the linear locking mechanism comprises a channel 42 within the armrest base that engages with a sliding member of the deployment arm upon application of the downward force to the deployment arm to prevent the linear adjustment.
	As for claims 19, Lee teaches the at least one detent is coupled to a spring 81 that biases the at least one detent toward the at least one notch.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novis et al (U.S. Patent No. 5,752,683 A).

    PNG
    media_image4.png
    180
    218
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    177
    397
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    182
    333
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    124
    187
    media_image7.png
    Greyscale

As for claims 1 and 11, Novis et al teach an adjustable arm support for a surgical robotic system, the arm support comprising: a fixed armrest portion 72 that is fixedly coupled to a console seat of the surgical robotic system; and an adjustable armrest portion 20 that is movably coupled to the fixed armrest portion 72, the adjustable armrest portion 20 is operable to be adjusted linearly and rotatably relative to the fixed armrest portion.
As for claim 2, Novis et al teach that the adjustable armrest portion is linearly adjusted between a stored position and a deployed position.
As for claim 3, Novis et al teach that the adjustable armrest portion 20 comprises a linear slide 60 that translates along a linear rail 62 coupled to the fixed armrest portion 72 to allow for adjustment of the adjustable armrest portion between the stored position and the deployed position.
As for claim 4, Novis et al teach that the adjustable armrest portion comprises a proximal end and a distal end, and the distal end is adjacent the fixed armrest portion 72 in the stored position and distal to the fixed armrest portion in the deployed position (see Fig. 4)
As for claim 5, Novis et al teach that the adjustable armrest portion 20 is rotatably adjusted between a stored position and a deployed position.
As for claims 6 and 12-13, Novis et al teach that the adjustable armrest portion runs parallel to the fixed armrest portion in the stored position and can be moved to an angle up to 90o to the fixed armrest portion in the deployed position. (Since Fig. 4 shows that the  adjustable armrest portion 20 is rotatable and can be moved to a position that is angled with respect to the fixed armrest portion 72)
As for claim 7, Novis et al teach that the fixed armrest portion 72 comprises a support surface 74 and the adjustable armrest portion 20 comprises a work surface that is out-of-plane relative to the support surface (since the adjustable armrest portion 20 is above the fixed armrest portion 72, it is in a plane above the fixed armrest portion 72 and is therefore out-of-plane relative to the support surface of the fixed armrest portion 20).
As for claims 8, 11, and 14, Novis et al further comprises a linear locking mechanism that prevents a linear adjustment of the adjustable armrest portion relative to the fixed armrest portion upon application of a downward force to the adjustable armrest portion  (see column 6, lines 47-67  where it reads “Support device 12 preferably includes a longitudinal locking means. The longitudinal locking means may comprise male and female engagement members, one of the male and female engagement members is positioned on upper support member 20 or palm support 26 and the other of the male and female engagement members is positioned on lower support member 22 or attachment means 24. Referring to the drawings, the longitudinal locking means may comprise pad portion 100 and wall member 58.”).
As for claims 9-10 and 16-17, Novis et al further comprises a rotational locking mechanism for adjusting a force required for a rotational adjustment of the adjustable armrest portion relative to the fixed armrest portion, wherein the rotational locking mechanism comprises a cam 80 having at least one to two notches 82 and at least one detent 44 that engages with the notches 82 to increase the force required for rotational adjustment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 7,159,947 B1) in view of Bock (U.S. Patent Application Publication No  2021/0219729 A1)  or Battey et al (U.S. Patent Application Publication No  2020/0345142 A1.
	Lee is silent as to whether the rotational locking mechanism provides a haptic feedback to a user when the deployment arm is rotatably adjusted relative to the armrest base between the stored position and the deployed position. However, Bock teaches the concept of a rotational locking mechanism provides a haptic feedback to a user when the deployment arm is rotatably adjusted relative to the armrest base between the stored position and the deployed position (see paragraph [0043] where it reads “In both latching devices, the number of latching steps can also be chosen in accordance with the adjustment travel. By a suitable material selection, the resistance which has to be surmounted in the course of the adjustment, and hence the strength of the haptic feedback).  Battey et al also teach a rotational locking mechanism provides a haptic feedback to a user when the deployment arm is rotatably adjusted relative to the armrest base between the stored position and the deployed position (see paragraph [0190] where it reads “In operation, the pivot boss 970 engages the detents of the recess as the arm pad 1004 is moved in the linear direction, thereby providing a haptic feedback to the user. In the illustrated example, the pivot boss 970 includes a slot 1022 that allows the end of the pivot boss 970 to elastically deform as the pivot boss 970 engages the detents, thereby reducing wear thereto. The arcuately-shaped apertures 990 of the rotational and linear adjustment member 980 allows the adjustment member 980 to pivot about the pivot boss 970 of the support plate 966, and the arm rest assembly 804 to be adjusted between the in-line position M and the angled positions N. In operation, the engagement portion 1000 of each finger 998 of the rotational selection member selectively engages the detents 992 defined between the ribs 991, thereby allowing the user to position the arm rest assembly 804 in a selected rotational position and providing haptic feedback to the user as the arm rest assembly 804 is rotationally adjusted.”).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636